                      Case 2:21-cv-00226-JCM-VCF Document 8 Filed 03/08/21 Page 1 of 1



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    GHASSAN HOUBOUS BOUARI,                              Case No. 2:21-CV-226 JCM (VCF)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     UNITED STATES OF AMERICA,
               11                                        Defendant(s).
               12
               13
                             Presently before the court is Eugene Iredale’s (“petitioner”) verified petition for
               14
                      permission to practice pro hac vice. (ECF No. 5). Petitioner attached a certificate of good
               15
                      standing from the Supreme Judicial Court of the Commonwealth of Massachusetts yet did
               16
                      not list Massachusetts in response to the fourth prompt of the petition.
               17
                             Accordingly,
               18
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that petitioner’s verified
               19
                      petition for permission to practice pro hac vice (ECF No. 5) be, and the same hereby is,
               20
                      DENIED.
               21
                             IT IS FURTHER ORDERED that petitioner shall refile a corrected petition within
               22
                      fourteen (14) days from the entry of this order. If petitioner does not comply with this 14-
               23
                      day deadline, he shall again pay the admission fee for any refiled verified petition.
               24
                             DATED March 8, 2021.
               25
               26                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
               27
               28

James C. Mahan
U.S. District Judge
